141 F.3d 1172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ralph WEATHERWAX, Appellant,v.Larry GREASER;  Joanne Reed;  Marian Ortbals;  MacarthurWoodruff;  Urban Lock;  Lynda Musgrove;  Carl White; RandyMobley;  Jane Livengood;  Amile Holmes;  Carl Jarden;  RoyL. Jones;  Robert Berg;  Billy Galloway;  Nancy Bolin;Helen Joyce Jacobs;  Stanley Ruit;  Terry Dunn;  Speed;Radar, Officer;  John Callahan;  Gary Case;  James Payne;Blair;  Levoy Schubbert;  George Foster;  Kelly Malone;Henry Jones;  Mike Smith;  Kenneth Hartley;  James Weston;Larry Anthony;  Michael Alexander; Rivers;  Larkin;  Miller;L. Smith, Appellees.
No. 97-3173.
United States Court of Appeals, Eighth Circuit.
Submitted April 7, 1998.Filed April 10, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ralph Weatherwax appeals the denial of his motions for injunctive relief and the dismissal by the district court1 of his 42 U.S.C. § 1983 action.  After careful review of the record and the parties' submissions, we conclude that the magistrate judge did not exceed his authority, and that the district court did not abuse its discretion in denying Weatherwax's motions for recusal, and dismissing Weatherwax's claims pursuant to Fed.R.Civ.P. 11 and 41(b).  See American Inmate Paralegal Ass'n v. Cline, 859 F.2d 59, 62 (8th Cir.), cert. denied, 488 U.S. 996, 109 S.Ct. 565, 102 L.Ed.2d 590 (1988);  cf. Aziz v. Wright, 34 F.3d 587, 589 (8th Cir.1994), cert. denied, 513 U.S. 1090, 115 S.Ct. 752, 130 L.Ed.2d 652 (1995).  We also deny Weatherwax's motion on appeal for injunctive relief.  Cf. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.1985).  Accordingly, we affirm.



1
 The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri